Citation Nr: 9903381	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

2.  Entitlement to an increased (compensable) rating for 
residuals of a burn involving the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
November 1948.  

In September 1976, the Board of Veterans' Appeals (Board) 
denied service connection for residuals of a head injury 
("skull fracture").  

In December 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for residuals of a head injury.  
The veteran was notified by the RO of such denial in 
correspondence dated December 17, 1992.  Following receipt of 
the veteran's Notice of Disagreement, a SOC was mailed to him 
in February 1993; thereafter, the veteran did not file a 
Substantive Appeal within 60 days from the date of the 
mailing of the SOC, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
December 1992 rating denial.  

This case is before the Board on appeal from a February 1996 
rating decision of the RO.  

The appeal was received and docketed at the Board in 1997.  


FINDINGS OF FACT

1.  In December 1992, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for residuals of a head injury.  The veteran was 
notified by the RO of such denial in correspondence dated 
December 17, 1992.  Following receipt of the veteran's Notice 
of Disagreement, a Statement of the Case (SOC) was mailed to 
him in February 1993; thereafter, the veteran did not file a 
Substantive Appeal within 60 days from the date of the 
mailing of the SOC, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
December 1992 rating denial.  

2.  The additional evidence received since the December 1992 
rating denial of service connection for residuals of a head 
injury is redundant and does not bear directly and 
substantially on whether a head injury was incurred in or 
aggravated during his active service, nor is it so 
significant that it must be considered in order to decide the 
claim.  

3.  Current manifestations of the veteran's service-connected 
residuals of a burn involving the left lower extremity 
include an absence of scarring-related tenderness, ulceration 
or limitation of function relative to any affected part.


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed December 1992 
rating denial of service connection for residuals of a head 
injury is not new and material and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  The criteria for an increased rating for residuals of a 
burn involving the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31 
and Part 4, Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's increased rating claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that this claim is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for status post burn to left 
lower leg and foot, for which the RO has assigned a 
noncompensable rating under the provisions of Diagnostic Code 
7805 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected residuals of a burn involving the 
left lower extremity.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining such disability.  

I.  New and Material Evidence, Residuals of a Head Injury

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of receipt of a timely Substantive 
Appeal in conjunction with a December 1992 rating 
determination that new and material evidence had not been 
submitted to reopen a claim for service connection for 
residuals of a head injury, such rating decision became 
final.  38 U.S.C.A. § 7105 (West 1991).  However, if new and 
material evidence is submitted, a previously denied claim 
must be reopened.  38 U.S.C.A. § 5108.  Therefore, the issue 
for appellate determination is whether the evidence received 
since the December 1992 decision is new and material under 
the provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

In denying service connection for residuals of a head injury 
in September 1976, the Board, after observing that service 
medical records document a pre-service skull fracture but 
were otherwise negative for any evidence of a head injury, 
determined that a head injury was not incurred in or 
aggravated by service.  Evidence in the Board's possession in 
September 1976 included the veteran's service medical 
records, among which was the report of his November 1948 
service separation examination.  Such report reflects that 
the veteran had sustained a skull fracture in "1939" but is 
otherwise negative for any reference to a head injury or any 
residual thereof.  Also in the Board's possession in 
September 1976 was a report pertaining to the veteran's 
examination by VA in March 1976, at which time he indicated 
that he had sustained a skull fracture in service "in 
1946".  

In 1991, VA received a report pertaining to treatment 
rendered the veteran under non-VA auspices in January 1990.  
The report reflects what is apparently the veteran's related 
history that a "bone chip" had been removed from his brain 
during "WW II".  The record further reflects that, in 
conjunction with his examination by VA in February 1991, the 
veteran related that he had sustained a skull fracture in 
service "in 1946"; the examination diagnosis was post-
traumatic headaches.  Thereafter, as noted above, in an 
unappealed rating decision entered in December 1992, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
residuals of a head injury.  

Evidence added to the record since December 1992 consists of 
a xerox copy of the above-addressed report pertaining to the 
veteran's November 1948 service separation examination.  Also 
recently received are several statements from the veteran 
which are to the effect that he sustained a skull fracture in 
service.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for residuals of a head injury, the 
veteran avers that he sustained a fractured skull in service.  
He contends that the recently submitted copy of the report 
pertaining to his November 1948 service separation 
examination, inasmuch as it refers to a skull fracture, is, 
therefore, both new and material.  However, on considering 
whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, the Board has determined that the evidence added to 
the record since December 1992 is not new and material.  In 
this regard, the Board is constrained to point out that the 
above-cited recently received xerox copy of the report of the 
veteran's November 1948 service separation examination is a 
duplicate of an item of evidence which was previously in VA's 
possession, both at the time of the September 1976 Board 
decision as well as when the above-cited December 1992 rating 
decision was entered.  As such, this item, in accordance with 
the pertinent aspect of 38 C.F.R. § 3.156(a) quoted above, 
not 'new and material'.  In addition, as to the various 
statements recently submitted by the veteran, wherein he 
essentially contends that he sustained a skull fracture in 
service, the Board would point out that these statements, 
even ignoring that they do not constitute evidence per se, 
could not in any event comprise new and material evidence, 
inasmuch as they allege an event/incident which has been 
previously rejected in final (both Board and RO) 
adjudications by VA.  See Reonal v. Brown, 5 Vet. App. 458 
(1993).  Given the foregoing observations, then, it is 
concluded that no item of 'new and material' evidence, in 
accordance with the above-cited provisions of 38 C.F.R. 
§ 3.156(a), has been submitted in conjunction with the 
veteran's attempt to reopen his claim for service connection 
for residuals of a head injury.  Therefore, such claim is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


II.  Increased Rating, Burn Residuals

Pursuant to Diagnostic Code 7805, scarring is rated on the 
basis of limitation of motion of the affected part.  In 
accordance with Diagnostic Codes 7803 and 7804, a 10 percent 
rating is warranted for scars which are, respectively, either 
superficial or poorly nourished, or tender and painful on 
objective demonstration.  However, pursuant to 38 C.F.R. 
§ 4.31, where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a 
noncompensable rating, a noncompensable rating will be 
assigned where the required residuals are not shown.

Regarding his claim for an increased rating for residuals of 
a burn involving the left lower extremity, the veteran 
contends, in essence, that such service-connected disability 
is more severely disabling than currently evaluated.  In this 
regard, however, when the veteran was examined by VA in 
January 1998, his left lower extremity was noted to be free 
of "definite" scarring or related tenderness, precluding 
entitlement to a compensable rating under the provisions of 
Diagnostic Code 7804.  In addition, the left lower extremity 
was free of ulceration and the texture of the skin was 
described as being "normal", which considerations serve to 
preclude entitlement to a compensable rating under the 
provisions of Diagnostic Code 7803.  Finally, the VA examiner 
noted that there was "no limitation of any function" as a 
result of scarring.  The latter consideration, in turn, 
serves to preclude entitlement to a compensable rating under 
the provisions of Diagnostic Code 7805.  In view of the 
foregoing observations, then, and without evidence 
documenting such minimal residual impairment as would warrant 
a compensable disability evaluation, the Board is of the 
view, given the above-stated provisions of 38 C.F.R. § 4.31, 
that the veteran's presently assigned noncompensable rating 
for residuals of a burn involving the left lower extremity is 
appropriate.  

In reaching the foregoing determination, the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected residuals of a burn involving the left 
lower extremity more closely approximate those required for a 
compensable rating than they do the disability rating 
currently assigned.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of this aspect of the 
benefit sought  on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.31 and Part 4, Diagnostic Codes 7803, 
7804, 7805.
ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for residuals of a head injury is denied.

An increased rating for residuals of a burn involving the 
left lower extremity is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 8 -


